Citation Nr: 1040135	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  The Veteran's decorations for his service include a Combat 
Infantry Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO in May 
2010.  A transcript of the hearing is associated with the claims 
file. 


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
low back disability is decided.

The Veteran was afforded a VA examination in September 2008.  The 
examiner noted in the examination report that the Veteran 
reported a history of chronic low back pain since 1996.  X-rays 
taken of the Veteran's spine at that time revealed degenerative 
changes with narrowing of disc spaces L4-5 and L5-S1.  The 
examiner diagnosed the Veteran with degenerative joint and disc 
disease involving the lumbosacral spine.  The examiner did not 
provide an opinion regarding the etiology of the Veteran's low 
back disability at that time.

In October 2008, the examiner who performed the September 2008 VA 
examination was asked to provide an addendum opinion.  The 
examiner reported completing a review of the Veteran's claims 
file medical records, including his service treatment records 
(STRs).  The examiner opined that it was not likely that the 
Veteran's current low back disability was related to the 
Veteran's active service, to include the 1968 reported incident 
of back strain.  The examiner based this opinion on the fact that 
there was no chronic back disability reported on the Veteran's 
April 1968 separation examination report.

At his May 2010 Board hearing, the Veteran reported that while at 
basic training in 1966 he strained his back.  He reported that he 
went to the doctor and that this was the beginning of chronic 
back problems.  He reported that throughout the remainder of his 
service he continued to experience back pain when engaging in his 
duties as an infantryman; such as marching with heavy packs, 
making jumps from helicopters, and other rigors of service.  The 
Veteran reported that he continued to have back pain after his 
separation from active service, while he was serving in the 
Michigan National Guard.  In October 2002, the Veteran was found 
to be unfit for retention in the National Guard as a result of 
his low back disability.

The Veteran is competent to report when he first experienced back 
pain and that it has continued since his active service.   See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

The Board finds that the September 2008 VA examination and 
subsequent October 2008 addendum opinion are inadequate for 
adjudication purposes.  In this regard, the Board notes that the 
examiner did not provide a sufficient rationale for the opinion 
that the Veteran's low back disability was not likely related to 
his active service.  The Veteran has reported experiencing back 
pain during and since his active service and the Board has found 
the Veteran to be credible.  The examiner failed to account for 
the Veteran's lay statements of continuity in the provided 
opinion.

Therefore, the Veteran should be afforded a new VA examination to 
determine the nature and etiology of the Veteran's low back 
disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with regard to any 
currently present low back disability, as 
to whether there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service.  

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.  

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


